PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/425,608
Filing Date: 21 Mar 2012
Appellant(s): BARHATE et al.



__________________
Scott D. Paul
Reg. 42,984
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/10/22

(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated December 10, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

On page 10 of the appeal brief, the Appellant argues “the Examiner is required to identify the "specific limitation(s) in the claims [that] recites an abstract idea.". The Examiner has erred in performing this analysis. 
Turning to page 4 of the Seventh Office Action, the Examiner asserted the following: As per step 2A prong 1 of the eligibility analysis, claim 30 recites the Abstract idea a method of organizing human activity. The elements of Claim 1 that represent the Abstract idea include: 
To be clear, the 2019 PEG requires that the Examiner identify the specific limitations that recite the alleged judicial exception. Merely be related to or "represent[ing]" the Abstract idea is not enough. Rather, the limitations must recite the alleged abstract idea.”
 	The Examiner respectfully disagrees.  On pages 10-12 of the Final Rejection Office action mailed on 12/10/21 the Examiner clearly laid out all of the limitations that recite abstract ideas and explained why those limitations are directed to abstract ideas.  The Appellant’s arguments regarding the use of the term “representing” are not persuasive.  The rejection by the Examiner makes it clear that the claims recite limitations that are directed to the abstract idea of generating and reassigning a network data structure to the incoming employee which is falls into mental processes and method of organizing human activity groupings.

On page 10 of the appeal brief, the Appellant argues “As guidance regarding whether particular limitations "recite" the alleged judicial exception, reference is made to the Board's decision in Ex parte Setty, (Appeal No. 2021-000561) (non-precedential) dated June 15, 2021. The Board concluded that the claims "recite the abstract idea of bidding on advertising space in an online context." Slip op., at 6. In evaluating limitations being recited, the Board made certain findings (e.g., "[w]e consider these steps to be part of the abstract idea because these are the necessary steps to accomplish online advertising") to determine that certain limitations were part of the abstract idea. Slip op., at 10 (emphasis added). The Board also made other findings (e.g., "limitation in Step [3] is not part of the abstract idea because it is not a necessary step of online advertising") in determining that certain limitations were "additional elements" within the meaning of revised Step 2A. Id., at 10 (emphasis added). Consequently, a distinguishing factor between whether a specific claim limitation recites a judicial exception is whether that claim limitation is necessary for performance of that judicial exception.”
The Examiner notes that PTAB decisions in previous cases do not influence the eligibility analysis of unrelated cases.

On pages 11-12 of the appeal brief, the Appellant argues “On page 10 of the Eighth Office Action, the Examiner alleges that the "automatically monitoring, by listener agents of the professional-social network tool, the plurality of client devices for electronic messages from the plurality of individuals" are some of the limitations that "represent the Abstract idea." This is demonstrably inaccurate. As stated by the Board, "providing an incoming employee of an organization with information needed to more efficiently do their job" is a supposed "fundamental economic practice." However, "automatically monitoring, by listener agents of the professional-social network tool, the plurality of client devices for electronic messages from the plurality of individuals" has no necessary relationship to this so-called "fundamental economic practice." Additionally, the Board asserted that "generating and reassigning a network data structure to the incoming employee" is a "mental process using a computer/processor as a tool." Again, the limitations at issue have no relationship to this identified "abstract idea." Consequently, these limitations do not recite an abstract idea…Here, the Examiner fails to appreciate that the claims do not simply recite "monitoring messages." Rather, the claim limitations are "automatically monitoring, by listener agents of the professional-social network tool, the plurality of client devices for electronic messages from the plurality of individuals."”
The Examiner respectfully disagrees.  The Examiner is unpersuaded by the Appellant’s arguments that reciting that the messages are automatically monitored by listener agents saves the claim.  The listener agents are recited broadly.  Neither the claims nor the specification define how the listener agents automatically monitor communications.  As such, the Examiner maintains that the previous findings by the Examiner and the PTAB still apply to the instant claims.  In the board decision mailed on January 13, 2021 the PTAB found:
We agree with the Examiner’s determination that claim 30 is concerned with managing personal behavior (e.g., monitoring messages) and business relationships (e.g., reassigning business data/relationships to a new employee), which are a method of organizing human activity (see Final Act. 3; Ans. 3).

As such, the PTAB found that the monitoring messages falls into the method of organizing human activity grouping.  Again, the claims do not explain how the listener agents work to monitor the client devices.   As such, under the broadest reasonable interpretation, the monitoring of messages remains part of the abstract idea.  

On page 12 of the appeal brief, the Appellant argues “To the extent that "monitoring messages" is a judicial exception, only a portion of the limitations actually recite the abstract idea. For example, claim 1 of Example 37 from 2019 PEG Examples 37 through 42 recites "determining, by a processor, the amount of use of each icon over a predetermined period of time." These limitations were determined to "cover[]  performance of the limitation in the mind but for the recitation of generic computer components."  However, claim 2 of Example 37 recites "determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time." Notably, despite ultimately arriving at the same result (i.e., an amount of use of each icon was determined), the guidance regarding these somewhat different limitations were that they did not recite an abstract idea. Thus, differences in claim language can change whether a judicial exception is being recited or not. The Examiner errs by failing to appreciate that the claims do more than simply recite "monitoring messages."”
The Examiner agrees that differences in claim language can change whether a judicial exception is being recited or not.  However, in the instant case the change in claim language is directed to listener agents automatically monitoring communications.  However, as explained above, neither the claims nor the specification define how the listener agents work to monitor communications.  As such, under the broadest reasonable interpretation, the monitoring of messages remains part of the abstract idea as it falls into the method of organizing human activity bucket.

On page 13 of the appeal brief, the Appellant argues “Next, the Examiner asserted the following in the first full paragraph on page 5 of the Eighth Office Action: 
The monitoring of electronic communication can also be considered insignificant data gathering. MPEP 2106.05{g} states mere data gathering has been found to be insignificant extra-solution activity.
Here, the Examiner fails to appreciate that Prong One of Revised Step 2A involves determining those limitations that recite the judicial exception as while identifying those limitations that are additional elements. The Examiner's assertions regarding "insignificant data gathering" go to Prong Two of Revised Step 2A — not Prong One. Consequently, these arguments do not counter Appellants’ position that the limitations at issue do not recite a judicial exception and if they do, only a portion of these limitations recite a judicial exception.”
The Examiner respectfully disagrees.  In the previous action, the Examiner explained that the monitoring of communications by listener agents can be considered a part of the abstract idea as it falls into the methods of organizing human activity grouping.  The limitation can also be evaluated in Step 2A prong 2 and can also be considered an additional element directed to insignificant data gathering.  MPEP 2106.05(g) states mere data gathering has been found to be insignificant extra-solution activity.  The broadly recited listener agents that gather information from monitored electronic communications which is considered insignificant data gathering.

 	On pages 14-15 of the appeal brief, the Appellant argues “On page 11 of the Eighth Office Action, the Examiner alleges that the "automatically updating the network data structure based upon an analysis of the monitored electronic messages by the professional-social network tool" are some of the limitations that "represent the Abstract idea." This is also demonstrably inaccurate. As stated by the Board, "providing an incoming employee of an organization with information needed to more efficiently do their job" is a supposed "fundamental economic practice." However, "automatically updating the network data structure based upon an analysis of the monitored electronic messages by the professional-social network tool " are not necessary to provide this so-called "fundamental economic practice." While generating the data structure (i.e., the relationship structure) is necessary, the automatic updating based upon the analysis of monitored electronic messages is not necessary. Consequently, these limitations do not recite the alleged abstract idea and are additional elements…. The Examiner's assertion that the claimed limitations are "part of the abstract idea of method of organizing human activity" fails to appreciate that "part of the abstract idea" is not the standard. Prong One of Revised Step 2A requires the identification of limitations that actually recite the abstract idea. If "updating data" is the alleged judicial exception, then only a portion of the limitations actually recite this alleged abstract idea. The updating of data does not require that the data be automatically updated. Moreover, updating of data does not require that a network data structure be updated. Still further, updating of data does not require that the data be updated based upon an analysis of monitored electronic messages. Consequently, what is not necessary for the updating of the data constitutes additional elements — not the recitation of the judicial exception. 
The Examiner respectfully disagrees.  The Appellant’s arguments that the amendments that are performing the abstract idea automatically save the claim are unpersuasive.  The Examiner has found that "automatically updating the network data structure based upon an analysis of the monitored electronic messages” to be part of the abstract idea as it falls into the method of organizing human activity grouping.  This is because the data structure is a representation of a professional social network, and the network is updated based on the analysis of communication.  This finding is supported by the PTAB which also found that:
collecting and updating data and monitoring messages to create a data structure to be reassigned to another employee are all human activities that claim 30 more efficiently organizes by applying them to a hardware processor of a computer hardware system
As such, the Examiner maintains that automatically updating a data structure that represents a professional social network is an Abstract idea that falls into the method of organizing human activity and mental process abstract idea groupings.

 

On pages 15-16 of the appeal brief, the Appellant argues The Examiner's assertion that all of the below limitations "represent the Abstract idea" is also false. Again, the standard for whether a particular limitation recites an abstract idea is whether that limitation is necessary for performance of the abstract idea. Only the bolded portions of the below-reproduced passages are necessary for performance of the abstract idea. Consequently, the non-bolded portions are additional elements
automatically transferring, by the professional-social network tool, the network data structure from the first user to a second user by dissociating the first user from the network data structure and creating an association with the second user in the network data structure and a network data structure for a particular user is relationship structure in which: individual contacts of the particular user are represented as nodes and relationships between particular user and individual contacts of the particular user are represented as edges between the nodes
The Examiner's analysis fails to appreciate that the claims were substantially amended. As noted above, the 2019 PEG states that under Prong One of Revised Step 2A, the Examiner is to "identify the specific limitation(s) ... that the examiner believes recites an abstract idea." Consequently, the Board's analysis is only applicable to the old limitations. The new claim language must be evaluated on its own merits. As evidenced by Example 37 from 2019 PEG Examples 37 through 42, depending upon how a claim is presented, a claim that may have once been rejectable under 35 U.S.C. § 101 may subsequently be deemed patent eligible under 35 U.S.C. § 101 through differences in how the invention is claimed.  Since Appellants have amended the claims, the Prong One analysis of Revised Step 2A must be performed anew to specifically identify those claim 2 elements that allegedly recite a judicial exception. Consequently, the Examiner cannot properly rely upon the Board's old analysis that refers to the old claim language. 
The Examiner respectfully disagrees with the Appellant’s characterization that the limitations above that constitute additional elements.  MPEP 2106.07(a) states:
When the examiner has determined the claim recites an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim, and explain why it falls within one of the groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) enumerated in MPEP § 2106.04(a)(2). 
The Examiner maintains that the “automatically transferring, by the professional-social network tool, the network data structure from the first user to a second user by dissociating the first user from the network data structure and creating an association with the second user in the network data structure and a network data structure for a particular user is relationship structure in which: individual contacts of the particular user are represented as nodes and relationships between particular user and individual contacts of the particular user are represented as edges between the nodes” are abstract and recite no additional elements.  That is because all of the limitations are directed to the abstract idea of generating and reassigning a network data structure to the incoming employee (i.e., a mental process using a computer/processor as a tool.   Further, the PTAB previously found that 
to using the inheritance of professional-social network information to facilitate organizational position changes.” Spec. para 1; see also Title (“Using The Inheritance of Professional-Social Network Information to Facilitate Organizational Position Changes”). Here, as the Examiner finds (see Ans. 10), Appellant has automated what can be done manually to improve a business process (see Spec. 33-37, 62), and relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.

The findings of the PTAB are still applicable to the instant claims.  The transfer of the network data structure (the professional social network) from a first user to a second user is directed to “using the inheritance of professional-social network information to facilitate organizational position changes” which the PTAB found to be abstract.
On page 17 of the appeal brief, the Appellant argues “The additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application. Therefore, the integration analysis involves both the additional elements as well as those elements directed to the judicial exception. As noted above, the Examiner has inaccurately characterized many of the additional elements as reciting the Abstract idea. Accordingly, the Examiner's Prong Two analysis is fundamentally flawed.”
The Examiner respectfully disagrees.  The additional limitations have not been evaluated in a vacuum.  In the previous office action, the Examiner explained that the additional elements of the generic computer elements to perform the recites abstract idea in combination with the insignificant data gathering do not integrate the abstract idea into a practical application or provide an inventive concept.  The additional elements of the computing device has been evaluated in combination with the claimed abstract idea and determined to not be indicative of integration into a practical application. As such, the additional elements in combination with the abstract idea is not indicative of integration into a practical application or an inventive concept. 

On page 18 of the appeal brief, the Appellant argues “Here again, the Examiner has erred. Notably, with regard to these limitations the Examiner cited numerous portions of M.P.E.P. § 2106.05. In all these instances, the Examiner fails to appreciate that the Examiner's commentary relates to Step 2B, but not Step 2A. M.P.E.P. § 2106.05 specifically refers to Step 2B — not Step 2A. A different test is used with regard to Step 2A as opposed to Step 2B. As stated on pages 13 and 14 of the 2019 PEG, "[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception."”
The Examiner respectfully disagrees.  MPEP 2106.04(d) states:
Accordingly, after determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Whether or not a claim integrates a judicial exception into a practical application is evaluated using the considerations set forth in subsection I below, in accordance with the procedure described below in subsection II.
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
As such, the Examiner has not erred in laying out the limitations that integrate a judicial exception into a practical application in step 2A prong 2.

On pages 18-19 of the appeal brief, the Appellant argues “Also, the Examiner cannot make a finding that the claims are merely "a drafting effort designed to monopolize the judicial exception." Specifically, the claims recite "automatically monitoring, by listener agents of the professional-social network tool, the plurality of client devices for electronic messages from the plurality of individuals" and "automatically updating the network data structure based upon an analysis of the monitored electronic messages by the professional social network tool." These limitations are not necessary to implement the alleged abstract idea.  Consequently, they are more than a drafting effort designed to monopolize the judicial exception.”
The Examiner respectfully disagrees.  The automatically monitoring, by listener agents and the automatically updating the network data structure are abstract.  As such, the have not been evaluated as additional elements and the Examiner has not asserted that they are merely "a drafting effort designed to monopolize the judicial exception

On pages 19 of the appeal brief, the Appellant argues “Still further, the claimed "the automatically transferring is based upon a detected change in the digital representation of the organizational model that indicates the second user occupying a position within the organizational model previously occupied by the first user" is another set of limitations that are not necessary to implement the alleged abstract idea. Many different approaches to determine when to transfer the network data structure are possible, and consequently, the claims do not monopolize (either generically or via a computer) this supposed judicial exception of reassigning the network data structure to incoming employee.”
	The Examiner respectfully disagrees. Automatically transferring based upon a detected change in the digital representation of the organizational model that indicates the second user occupying a position within the organizational model previously occupied by the first user is abstract because it falls into the method of organizing human activity grouping.

On page 21 of the appeal brief, the Appellant argues “Of note, the Supreme Court found that the hardware limitations being recited are found in "[n]early every computer." This is what is meant by generally linking the judicial exception to a particular technological environment. The Supreme Court use of the term "generally" is not superfluous in its analysis. Rather, the use of the term "generally" is to distinguish from elements that specifically link the (alleged) judicial exception to a technological environment. In this instance, the additional elements of the present application do more than "generally" link the alleged judicial exception to a technological environment. “As noted above, the Supreme Court made clear what is meant by "generally linking" the abstract idea to a particular technological environment. In the context of a computer technological environment, this general linking involves hardware limitations being recited are found in "[n]early every computer." However, the Examiner has not and cannot make a finding that the additional elements identified by the Examiner are found in nearly every computer. Appellants' position is that the additional elements identified do more than generally link the alleged judicial exception to a particular technological environment. Rather, these limitations serve to integrate the alleged judicial exception into a practical application that is more drafting effort designed to monopolize the alleged judicial exception.
The Examiner has not asserted that any of the additional elements generally link the abstract idea to a particular technological environment.  As such, the Appellant’s arguments do not apply to any of the rejections.
On page 22 of the Appeal Brief the Appellant argues “the Examiner is required to present factual evidence to support a finding that the both the additional elements and the combination of additional elements represents well-understood, routine, conventional activity. As noted above, the Examiner has not accurately identified the additional elements being claimed. Moreover, the Examiner has not presented factual evidence that establishes that the combination of additional elements are well-understood, routine, and conventional.”
The Examiner respectfully disagrees.  MPEP 2106.07a) states: 
At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.
Examiners should not assert that an additional element (or combination of elements) is well-understood, routine, or conventional unless the examiner finds, and expressly supports the rejection in writing with one or more of the following:
(A) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
(B) A citation to one or more of the court decisions discussed in MPEP § 2106.05(d), subsection II, as noting the well-understood, routine, conventional nature of the additional element(s). 
(C) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). 
(D) A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
On page 15 of the final rejection office action, the Examiner cited evidence to support the finding that additional elements are well known and conventional.  The Examiner explained that MPEP 2106.05(d) states the storing and retrieving information in memory is well known and conventional when claimed generically (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  As such, the limitations that are drawn to accessing computer data structures stored within a digital store is considered well-known and conventional.  MPEP 2106.05(d) also states receiving or transmitting data over a network, e.g., using the Internet to gather data, is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  In the instant case the broadly recited listener agents that gather information are directed to well-known and conventional data gathering.  As such, the Examiner provided citations to one or more of the court decisions discussed in MPEP § 2106.05(d) which meets the evidentiary requirements laid out in Berkheimer.

On page 24 of the Appeal Brief the Appellant argues “Dependent claims must be separately examined for validity independently of the claims from which they depend. See Altoona Publix Theatres, Inc. v. American Tri-Ergon Corp., 294 7 US. 477, 487, 55 S.Ct. 455, 79 L.Ed. 1005 (1935) ("Under the statute it is the claims of the patent which define the invention. And each claim must stand or fall, as itself sufficiently defining invention, independently of the others.") (citations omitted). The Examiner's analysis, however, essentially ignores the dependent claims.”
The Examiner respectfully disagrees.  The Examiner maintains that Claims 31-39 further limit that Abstract idea by introducing limitations that further limit the abstract concept of organizing human activity, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  The Examiner did not ignore the dependent claims.  The Examiner explained that the dependent claims further narrow limitations that were already addressed in the rejections of claims 30.  Further, the Examiner explained that claim 33 introduces the concept of natural language processing.  However, the natural language processing is claimed broadly and considered a mental process which is also abstract.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/DEIRDRE D HATCHER/             Primary Examiner, Art Unit 3683                                                                                                                                                                                           

Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                                                                                                                                                                                                                       








Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.